Case 1:21-cv-00032-SPB-RAL Document7 Filed 08/13/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTHONY SCOTT, )
Plaintiff, )
) C.A, No. 21-32 Erie
)
Vv. ) District Judge Susan Paradise Baxter
) Magistrate Judge Richard A. Lanzillo
PA. DEPT. OF PROBATION AND )
PARILE BOARD, et al., )_
Defendants. )
MEMORANDUM ORDER

 

Plaintiff Anthony Scott, an inmate incarcerated at the State Correctional Institution at
Albion, Pennsylvania, commenced this action by filing a pro se civil rights complaint
accompanied by a motion for leave to proceed in forma pauperis (“ifp motion”) [ECF No. 1], on
January 12, 2021. Named as Defendants are the Pennsylvania Department of Probation and
Parole Board (“Parole Board”) and Superintendent Clark. Plaintiff clams that Defendant Parole
Board violated his Eighth and Fourteenth Amendment rights by denying him parole on January
24, 2000, and that Defendant Clark refused to obtain a copy of his sentencing order for him. This
matter was referred to United States Magistrate Judge Richard A. Lanzillo for report and
recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules
72.1.3 and 72.1.4 of the Local Rules for Magistrates.

On July 23, 2021, Magistrate Judge Lanzillo issued a report and recommendation
(“R&R”) recommending that Plaintiffs ifp motion be granted and that this action be dismissed
as legally frivolous in accordance with 28 U.S.C. § 1915(e), because Defendant Parole Board is

immune from suit under the Eleventh Amendment and Plaintiff's claim against Defendant Clark
Case 1:21-cv-00032-SPB-RAL Document7 Filed 08/13/21 Page 2 of 2

fails to state a claim upon which relief may be granted [ECF No. 6]. Nonetheless, Judge Lanzillo
recommends that this action be dismissed without prejudice to Plaintiff's right to amend his
complaint to state a cognizable claim. No timely objections have been filed.

After de novo review of the complaint, together with the report and recommendation, the
following order is entered:

AND NOW, this 13th day of August, 2021;

IT IS HEREBY ORDERED that the report and recommendation of Magistrate Judge
Lanzillo, issued July 23, 2021 [ECF No. 6], is adopted as the opinion of the Court, and this case
is DISMISSED as frivolous pursuant to 28 U.S.C. § 1915(e), without prejudice to Plaintiffs
right to amend his complaint to state a cognizable claim in accordance with the parameters
outlined in the R&R. If he desires to do so, Plaintiff must file his amended complaint within
thirty (30) days of the date of this Order. Plaintiffs failure to file an amendment within such time

shall result in dismissal of this action in its entirety, with prejudice, without further notice.

t
SUSAN PARADISE BAXTER
United States District Judge

cc: The Honorable Richard A. Lanzillo
U.S. Magistrate Judge

all parties of record
